﻿
Comrade President, the delegation of Viet Nam wishes to express its warm congratulations to you, as representative of the fraternal German Democratic Republic, on your election to the presidency of this forty-second session of the General Assembly. We are confident that, with your talent and experience, you will guide our deliberations to a fruitful conclusion, marking a new evolution in United Nations activities in response to the demands of the present world situation. On this occasion my delegation would like, through you, to convey its warmest greetings to the fraternal people of the German Democratic Republic, whose great accomplishments in all spheres have more and more enhanced their fatherland's stature in the international arena and made their country an important factor for peace and peaceful coexistence in Europe.
As a result of the birth 70 years ago of the first socialist State in the world, international relations of a new kind have emerged, together with the objective need for peaceful coexistence among countries with different socio-political systems. World history for the past seven decades, and particularly since the Second World War, has been one of a strenuous and complex struggle for peace and peaceful coexistence in the world. In the wake of the stormy years of cold war and attempts in recent years to revive a cold war atmosphere that threaten to drive mankind to the brink of nuclear annihilation, never has the aspiration of nations to live in peace and peaceful coexistence welled up so powerfully as today.
Peaceful coexistence is an objective law of our times. We live today in an interdependent world where, under the impact of the scientific and technological revolution. States are confronted with a host of urgent major problems that they cannot solve on their own. In such a world, dialogue instead of confrontation, and co-operation instead of enmity, in order to achieve peaceful coexistence among countries with different socio-political systems, have become a necessary trend of our times.
We are at present witnessing a promising evolution in the world situation in the direction of dialogue and peaceful coexistence. General Secretary Gorbachev's well-known initiatives have given a strong impetus to the process of easing tensions, driving back the danger of nuclear war and strengthening world peace and security. The recent Soviet-American agreement on the elimination of medium-range missiles and on the holding this fall of the third summit meeting between General Secretary Gorbachev and President Reagan constitutes an important step forward on the road leading to a reduced risk of nuclear extermination and an improved international political atmosphere. The meeting between President Honaker of the German Democratic Republic and Chancellor Helmut Kohl of the Federal Republic of Germany marked a new advance in the endeavour to build relations based on dialogue, mutual understanding and co-operation between the two German States, in consonance with the spirit of the 1975 Helsinki Act, which was reaffirmed at the 1986 Stockholm Conference.
In spite of those encouraging signs, which have to some extent improved the overall world outlook, factors causing tension still prevail. By intensifying the arms race, especially the nuclear arms race, both on Earth and in space, in the hope of regaining their lost military superiority, those most hawkish forces which hanker for an historically irretrievable past still represent a defiant challenge to humanity.
In the face of such dangerous, adventurous schemes and deeds, an imperative for each and every nation is to persevere in acting resolutely for the safeguard of peace and the establishment of peaceful coexistence.
Never before has the world been the scene of such a vast mass movement for world peace as in recent years. True to its lofty ideals, the Non-Aligned Movement has grown into a significant component of this struggle. Nor have initiatives in response to the exacting demands of the nuclear and space age, and out of a high sense of responsibility towards the fate of mankind, ever elicited such prompt and wide approval and support from the international community as today. I refer to the Harare appeal issued by the eighth summit Conference of the Non-Aligned Movement; the Joint Declaration by the Heads of State or Government of India, Sweden, Greece, Tanzania, Mexico and Argentina; and the New Delhi Declaration on the principles of a nuclear-free and non-violent world. I also have in mind the comprehensive programme set forth on 15 January 1986 with a view to eliminating nuclear arms and other weapons of mass destruction before mankind enters its third millennium, as well as ensuing initiatives aimed at making a reality of that programme; the initiative regarding a comprehensive international system of security put forth at the forty-first session of the General Assembly; General Secretary Gorbachev's 28 July 1986 Vladivostok Declaration on establishing a system of peace and security in Asia and the Pacific; the initiative for the signing of a treaty on the non-use of force or the threat of force among States of Asia and the Pacific; and the proposals for setting up nuclear-free zones in Africa, the Mediterranean, Scandinavia, the South Pacific, South-East Asia and the Korean Peninsula.
By dint of their tireless exertion, the forces of peace have made a decisive impact on the atmosphere of dialogue and detente in the world. The present situation calls for a new effort on the part of the world community in order to consolidate and build upon the gains achieved on the long road leading to a firm peace on our planet.
Peace is an indispensable prerequisite for development. Conversely, as long as poverty and backwardness continue to exist on earth, instability can hardly be avoided. At present the world economy, and more particularly the economies of the developing countries, are beset with extremely serious difficulties. The gap between the rich and the poor is steadily widening, with the per capita income of developed countries 12 times that of developing nations. The letter's external debt now exceeds 3öS 1 trillion. Primary commodity prices have fallen to their lowest level in the last 50 years. Balances of payments are plagued by acute deficits. Several developing countries are standing on the verge of economic collapse. In our interdependent world such a collapse would affect to no small extent the whole world economic system. In view of this situation, priorities at this forty-second session have to be based on ensuring long-term objectives, namely, the reform of international economic relations so as to move towards a new international economic order and an international system of economic security, and pressing immediate demands such as the burning issues of indebtedness, money and finance, as well as trade. All this requires from the international community, and in particular from developing countries, the most United and resolute action.
While the wholesome breeze of dialogue and détente has begun to blow away the dreadful spectre of a nuclear catastrophe in various regions of the world, the efforts of nations to tally their forces in order together to settle, through dialogue, problems facing individual countries as well as whole regions have come up against major obstacles. Forces that are wont to look upon various parts of the world as their "backyard" and as "areas of vital interest" to them, are increasing their aid to their surrogates and other actions such as economic blockade, embargo and political isolation aimed at undermining and countering the peoples' struggle to achieve and safeguard their independence, to the detriment of peace and stability in various regions of the world.
In southern Africa, the apartheid regime, confident in the protection of some imperialist and reactionary forces, still persists strong-headedly, while in the throes of agony, in its bloody repression of the struggle waged by the South African people under the leadership of the African National Congress of South Africa (ANC) and by the Namibian people under the leadership of the South West Africa People's Organization (SWAPO). At the same time the Pretoria regime undertakes acts of aggression and destabilization against neighbouring countries, especially Angola and Mozambique. Now more than ever before the world community needs to extend to the just struggle of the peoples of South Africa, Namibia and the front-line States the most resolute and powerful support in order to bring about the prompt eradication of apartheid, that stain on human civilization.
In Central America, the Republic of Cuba, the first revolutionary State in the Western hemisphere, has weathered innumerable hardships and trials resulting from the fierce opposition of its foes and has achieved many accomplishments in all spheres. The revolutions in Nicaragua and El Salvador are still standing firm on their soil and growing with every passing day. Thanks to the considerable efforts exerted by Nicaragua, the Contadora Group and the Lima Support Group, important progress has been made in the peace process in the region with the signing of the Act on the establishment of a stable and lasting peace in Central America at the summit conference of the five Central American States. This is an important document reflecting the earnest aspirations to peace of the peoples of that region and the overall trend of the world situation today.
Tension continues to prevail in the Middle East as a result of Israel's policies of aggression and expansion. We condemn these policies and extend our vigorous support to the just struggle of the Palestinian and other Arab peoples for the realization of their fundamental national rights and the recovery of occupied Arab territories. In order to reach an early, comprehensive and just solution to the regional situation, an international conference on the Middle East will have to be convened without delay with the participation on an equal footing of all parties concerned, including the legitimate representative of the Palestinian people, the Palestine Liberation Organization (PLO).
The Iran-Iraq war, which has raged for several years now, has caused both countries heavy losses. We reiterate our wish to see that war between two member States of the Non-Aligned Movement brought to an early end through peaceful negotiations, and we endorse international efforts aimed at helping those two countries achieve a fair political solution based on respect for the legitimate interests of each country and conducive to peace and stability in the region and the world. We express our concern that some forces are taking advantage of the situation in the Gulf area to reinforce their military presence there, thus aggravating tension in the region and rendering it explosive. Such actions must be brought to an immediate end.
With the failure of the undeclared war against the Afghan people and the tireless efforts of the Afghan Government in carrying out its policy of national reconciliation and in the search for a political solution to the problems around Afghanistan, the situation there is undergoing fully support the efforts of the Government of the Democratic Republic of Afghanistan towards holding open dialogues throughout the country so as to achieve national reconciliation, as well as the Soviet-Afghan agreement on the withdrawal of Soviet forces from Afghanistan within the framework of a political solution to the situation around Afghanistan based on the cessation of all interference in the internal affairs of the Afghan people and on respect for the independence and sovereignty of that country. We denounce all hostile action against this evolution.
Viet Nam supports the constructive, fair and reasonable initiative of the People's Democratic Republic of Korea aimed at achieving the peaceful and sovereign reunification of Korea, especially those regarding the reduction of existing armed forces and the holding of high-level political and military talks between the North and South of Korea.
We hold in high regard the Indo-Sri Lankana agreement and welcome India's contribution to peace and development in its region and throughout the world.
From this rostrum we reaffirm once again the Vietnamese people's staunch support for the Puerto Rican people and the peoples of other small territories struggling for independence and freedom, for the people of Western Sahara struggling for their self-determination, and for the people of Cyprus in their struggle to safeguard the independence, sovereignty, unity and territorial integrity of their homeland. We endorse the initiatives aimed at convening an international conference under the auspices of the United Nations with a view to finding a political solution for the question of Cyprus-Our people's deep sympathy and support goes to the people of New Caledonia who, under the leadership of the Front de liberation nationale Kanak socialiste (FLNKS) are struggling for the right to live in independence and freedom. The referendum recently held under conditions known to all is an impediment to the realization of this sacred right.
For the past 40 years, while the world was enjoying the longest period of peace in this century, South-East Asia has been the theatre of the largest, longest and fiercest wars; and although these wars have now ended, that region of the world is still deprived of peace and stability. As a result, it is now more than ever an imperative need, and in their essential interest, for the peoples in the region to secure a framework of peaceful coexistence wherein confrontation would no longer prevail, problems would be settled through peaceful negotiations and good-neighbourly relations established without external interference.
The search for a political solution to the Kampuchean problem and the shaping of South-East Asia into a zone of peace, stability and co-operation constitute important objectives of Viet Nam's foreign policy. Together with the People's Republic of Kampuchea and the Lao People's Democratic Republic, Viet Nam has set forth numerous well-meant proposals with a view to finding promptly a fair and reasonable political solution to the Kampuchean question on the basis of the independence, sovereignty and national reconciliation of the Kampuchean people, which would ensure that the land of the brilliant Angkor civilization would never again go through the nightmare of the genocidal Pol Pot regime, and which would establish a framework for lasting peace and stability in South-East Asia. Viet Nam has declared that it would withdraw all of its forces from Kampuchea by 1990 as it did twice before, after it had sent voluntary forces to help the Kampuchean people in the common anti-colonialist and anti-imperialist struggle for the independence and freedom of the two countries. We regret to say, however, that we have not yet received a response to our peace effort and our good will.
To try to settle the Kampuchean question without linking it to the solution of the larger issue of peace and stability in South-East Asia would amount to resolving only one aspect of the problem: the settlement would lack substance. The history of the struggle of the three Indochina's peoples shows that the peace of these three nations is closely linked to peace and stability in South-East Asia. In the course of the 40 years of war in Indochina, three international conferences have been held to put an end to the war, namely the 1954 Geneva Conference on Indochina, the 1962 Geneva Conference on Laos and the 1973 Paris Conference on Viet Nam. Following each of these conferences, however, one war would hardly be ended before a new war would begin, for the conferences only settled the war and failed to draw up a framework for peaceful coexistence in South-East Asia. If a durable and lasting peace is to be secured in the region, the settlement of the Kampuchean issue needs therefore to be linked to a solution of the issues of peace and stability in South-East Asia.
The wish to impose the position of one side on the other is hardly fair or realistic. Until now two opposite stances and approaches have prevailed with regard to the issues of Kampuchea and of peace and stability in South-East Asia. The other side demands that Viet Nam withdraw its forces from Kampuchea while the Indochina's countries insist on the removal of the genocidal Pol Pot clique. With the steady growth of the People's Republic of Kampuchea, the three Indochina's countries have declared that Vietnamese forces would be totally withdrawn in 1990 if a political solution of the Kampuchean question could not be reached. Each year since 1982, Viet Nam, in consultation with the People's Republic of Kampuchea, has withdrawn part of its voluntary forces, and before the end of this year another important partial withdrawal will be carried out in the presence, for the first time, of foreign observers. The Government of the People's Republic of Kampuchea has made public its policy of national reconciliation whereby it is prepared to meet with the other groups of Khmers and their leaders, except the criminal Pol Pot and his close associates, in order to conduct discussions on national reconciliation based on the non-recurrence, ever, of the scourge of genocide and to join hands with the whole people in defending and rebuilding the country in peace and stability. This is a fundamental long-term policy aimed at uniting all Kampucheans in the endeavour to build an independent, peaceful, non-aligned Kampuchea that would entertain friendly relations with neighbouring countries. Meanwhile, the other side insists on demanding that Viet Nam withdraw its forces and accept the eight-point proposal, which is in fact aimed at bringing about the return of the genocidal Pol Pot regime under cover of the "Coalition Government of Democratic Kampuchea. A fair solution must respect the positions of both sides. Initiatives beneficial to one side but detrimental to the other and supporting one side against the other can only hinder the peaceful settlement of the issues of Kampuchea and of peace and stability in South-East Asia.
In such a situation, consistently persevering in the search for a political solution to the question of Kampuchea and for peace and stability in South-East Asia, the three Indochina's countries, together with a few other countries in the region, have tirelessly endeavoured to break the deadlock. Last July, Viet Nam and Indonesia representing respectively the Indochina's and the countries members of the Association of South-East Asian Nations (ASEAN), agreed on the holding of a "cocktail party", on the understanding that it would be an informal meeting of the two sides of Kampuchea on an equal footing, without pre-conditions and with no political label, and that, at a later stage, Indonesia would invite other concerned countries, including Viet Nam, to participate in it. They also agreed to reconvene the joint working group as soon as possible to discuss the problems of Kampuchea and of peace and stability in South-East Asia.
The People's Republic of Kampuchea and the Lao People's Democratic Republic have expressed their appreciation and endorsement of the above-mentioned agreements between Viet Nam and Indonesia. The three Indochina's countries are of the view that at the above-mentioned "cocktail party" the positions of all sides should serve as the basis for discussion. It may be said that the first rays of hope have begun to dawn.
The agreements reached between Viet Nam and Indonesia have opened up the possibility of solving the problems of Kampuchea and of peace and stability in South-East Asia on the basis of equality, respect for the interests of all parties concerned, and without pre-conditions. This is an opportunity not to be missed if a fair and reasonable solution of the problems of South-East Asia and Kampuchea is to be found in conformity with the correct resolution on South-East Asia, adopted by the seventh summit Conference of the Non-Aligned Movement in New Delhi and reaffirmed by its eighth summit Conference in Harare, and with the general trend of the world and regional situations. That is precisely why these agreements were widely welcomed by public opinion so quickly. The People's Republic of Kampuchea declared its readiness to enter talks with opposition groups, and Prince Sihanouk's statement on 18 September last concerning a meeting between the opposing sides of Kampuchea is in keeping not on with the People's Republic of Kampuchea's policy of national reconciliation but also with the 29 July 1987 agreement between Viet Nam and Indonesia.
Viet Nam and the other Indochina's States regard the agreements between Viet Nam and Indonesia as agreements reached between the Indochina's countries and the members of the Association of South-East Asian Nations (ASEAN) in the search for a political solution to the question of Kampuchea and of peace and stability in South-East Asia. Therefore, there should not be differing interpretations for the sake of anyone's expediency; rather, both sides concerned are duty bound to respect and implement these agreements. Otherwise it will be impossible to give credibility to any future agreement. It is regrettable that at present some force: inside and outside the region should be trying to play down the significance of these agreements, impede their implementation and prevent dialogue towards a political settlement, thus going against the legitimate aspirations of the Kampuchean people and other peoples in the region.
We should like to take this opportunity sincerely to thank those countries, organizations and individuals that have contributed to the shaping of a new conjuncture in South-East Asia propitious for dialogue in the region, and we call on them to continue doing their utmost for the promotion of substantive dialogue towards a political solution to the problem of Kampuchea and of peace and stability in South-East Asia.
We highly appreciate the considerable efforts exerted by the Secretary-General, in his personal capacity, to encourage dialogue between the two groups of countries in the region, and we hope that he will persevere in his efforts in that direction.
In connection with the search for a political solution to the problems of Kampuchea and of peace and stability in South-East Asia, eventual relations of friendship and co-operation between the Socialist Republic of Viet Nam and the People's Republic of China would play a very important role. The Vietnamese people treasure their traditional friendship with the Chinese people. The two peoples used to unite and support each other in their respective revolutionary endeavours for national independence and socialism. The aspirations of both peoples as well as the long-term interests of both countries are not mutually exclusive. Moved by the desire to restore normal relations with China, Viet Nam has repeatedly stated its readiness to negotiate with China wherever, whenever and at whatever level it may choose so as to settle substantive matters in their mutual relations as well as questions of mutual concern, for the sake of peace, friendship and co-operation between the two peoples and among the peoples of South-East Asia and of Asia and the Pacific.
The United States has an important role to play in ensuring peace and stability in South-East Asia. The Vietnamese people are prepared to turn to a new chapter of history and to facilitate the development of relations of friendship and co-operation between the two peoples. The recent visit to Viet Nam of General John Vessey, special envoy of President Reagan, together with the understanding reached, has created an atmosphere conducive to the solution of humanitarian concerns of both the Vietnamese and the United States sides.
History confronts the men of today with a heavy responsibility that cannot be shirked - namely, how to create firm premises for development in peace, friendship and co-operation among all nations in the remaining years of this century and the early years of the twenty-first century. To discharge that lofty mission there is no alternative to dialogue and co-operation in good faith. Let us hope such a spirit will prevail not only in the settlement of international and regional issues, including those of South-East Asia, but also in the work of this forty-second session of the General Assembly.
